IN THE SUPREME COURT OF THE STATE OF NEVADA


 MATTHEW TRAVIS HOUSTON,                                     No. 84281
                   Appellant,
               vs.
 THE STATE OF NEVADA,
                                                                    FILE
                   Respondent.                                       MAR 1 O 2022
                                                                    ELIZAREM A. BROWN
                                                               CLER? NPREME COURT
                                                                         ."•1
                                                               BY
                                                                      DEPUTYttarlfr
                       ORDER DISMISSING APPEAL

              This is a pro se appeal from a judgment of conviction. Eighth
Judicial District Court, Clark County; Tierra Danielle Jones, Judge.
              This court's review of this appeal reveals a jurisdictional defect.
Specifically, the district court entered the judgment of conviction on
December 8, 2021. Appellant did not file the notice of appeal, however, until
February 18, 2022, well after the expiration of the 30-day appeal period.
See NRAP 4(b); Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994)
(explaining that an untimely notice of appeal fails to vest jurisdiction in this
court). Accordingly, we conclude that we lack jurisdiction to consider this
appeal, and we
              ORDER this appeal DISMISSED.



                                                      , J.
                          Hardesty


                            ,J                                                   •
Stiglich                                     Herndon
                cc:   Hon. Tierra Danielle Jones, District Judge
                      Matthew Travis Houston
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0] I947A
                                                    2